O’NEILL, C. J.
Appellant was convicted of the offense of wife desertion, being a violation of Act 34 of 1902. He was sentenced to pay a fine of $100, or, in default thereof, to be imprisoned in the parish jail for a term not exceeding six months. The state has moved to dismiss the appeal for want of jurisdiction.
According to section 10 of article 7 of the Constitution, this court has jurisdiction in criminal cases only where the penalty of death or imprisonment at hard labor migigt have been imposed, or where a fine exceeding $300 or imprisonment for a term exceeding six months has been actually imposed.
This is not a case in which the penalty of death or imprisonment at hard labor might have been imposed. The penalty prescribed by Act 34 of 1902 is a fine not exceeding $100, or imprisonment in the parish jail for a term not exceeding one year, or both the fine and imprisonment, at the discretion of the judge.
The appeal is dismissed.